Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 6/10/2022 in which claims 4 and 17 have been amended. Claims 3, 5, 16 and 18 are cancelled. Currently claims 1-2, 4, 6-15, 17, 19 and 20 are pending for examination in this application. 

Claim Interpretation
The examiner notes that “pulses of pressurized air” is interpreted as a pulsed airflow, wherein each pulse comprises a toroid vortex of pressurized air, as set forth on page 9, lines 5-8 of applicant’s disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl (US 2011/0108033 A1) in view of McLeod (US 3,444,879 A) in view of Romano (US 2015/0075529 A1).
Regarding claim 1, Shaetzl teaches a method for assisting breathing in a subject in need thereof (Abstract, Fig. 1), the method comprising: passing a pressurized airflow through a fluidic diverter comprising a flow path (breathing gas is provided from blower unit B to an airflow branch, Fig. 1, paras. [0039]-[0040]), wherein the fluidic diverter converts the pressurized airflow into pulses of pressurized air that are diverted alternately to provide a first and a second train of pulses of pressurized air (flow of breathing gas branches into a first flow path 4 and a second flow path 5, which paths 4, 5 may be opened and closed by valves VL and VR, respectively, para. [0040]), wherein the first train of pulses of pressurized air exits the fluidic diverter via a first outlet (first outlet 2, Fig. 1; para. [0041]; alternatively where 4 meets cannula), and wherein the second train of pulses of pressurized air exits the fluidic diverter via a second outlet (second outlet 3, Fig. 1; para. [0041]; alternatively where 5 meets cannula); and 
directing the first and second trains of pulses of pressurized air into a nasal passageway of a subject to assist breathing (airflow is delivered into left and right nostrils, para. [0041]-[0042]).
Shaetzl does not explicitly disclose the fluidic diverter being a static fluidic diverter. 
However, McLeod teaches a static fluidic diverter (col. 2, lines 32-62; figure 1), in the analogous field of directing fluid flow.
Thus it would have been obvious to have modified Shaetzl wherein the fluidic diverter is a static fluidic diverter for the benefit of having no moving parts, thus simplifying the design (col. 1, lines 36-43).
Shaetzl discloses the method of claim 1, but fails to explicitly disclose wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air (as per the explicit definition in applicant’s disclosure as set forth  above in the claim interpretation section).
However, Romano teaches a respiratory therapy device having gas delivered in a toroid vortex (para. [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air to improve gas exchange [0015].

Regarding claim 2, Shaetzl as modified discloses the method of claim 1, wherein directing the first and second trains of pulses of pressurized air into the nasal passageway avert respiratory tract occlusion in the subject, thereby treating obstructive sleep apnea (para. [0027]-[0028]).

Regarding claim 4, Shaetzl as modified discloses the method of claim 3. Shaetzl teaches the method further comprising generating the pressurized airflow by a compressor (para. [0039]).
Romano further teaches adjusting a magnitude of a vortex of pressurized air by adjusting a magnitude of the airflow entering the fluidic diverter (flow shape module 44 controls one or more of the form factor, pressure, volume, frequency, velocity, and/or other parameters of the shape provided by flow shaper 18, para. [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shaetzl to include adjusting a magnitude of a vortex of pressurized air by adjusting a magnitude of the airflow entering the fluidic diverter as taught by Romano to improve gas exchange [0015].

Regarding claim 7, Shaetzl as modified discloses the method of claim 5, wherein the first and second trains of pulses of pressurized air are directed into the nasal passageway of the subject through a nasal cannula fluidly coupled to each of the first and second outlets (where 4, 5, meet cannula) of the fluidic diverter, wherein the nasal cannula is configured to be positioned proximate to nostrils of the subject (Fig. 1, paras. [0041]-[0042]).

Regarding claim 12, Shaetzl teaches a device for assisting breathing (Abstract, Fig. 1), comprising: 
a compressor for providing a pressurized airflow (para. [0039]);
a fluidic diverter fluidly coupled to the compressor (breathing gas is provided from blower unit B to an airflow branch, Fig. 1, paras. [0039]-[0040]);
wherein the fluidic diverter converts the pressurized airflow into pulses of pressurized air diverted alternately into each of the first and second outlets ((flow of breathing gas branches into a first flow path 4 and a second flow path 5, which paths 4, 5 may be opened and closed by valves VL and VR, respectively, para. [0040]); wherein the pulses of pressurized air exit the first and second outlets and enter a nasal passageway of a subject to assist breathing (airflow is delivered into left and right nostrils, para. [0041]-[0042]).
Shaetzl does not explicitly disclose the fluidic diverter being static, the diverter comprising:
an actuator comprising an inlet for receiving the pressurized airflow, a first outlet, a second outlet; 
a flow path disposed on the actuator and fluidly coupled to the inlet and each of the first and second outlets; and
a cover disposed on the actuator to enclose the flow path.
However, McLeod teaches a static fluidic diverter (col. 2, lines 32-62; figure 1) in the analogous field of fluid flow directing, the static fluidic diverter comprising: 
an actuator (16, 14) comprising an inlet (18) for receiving the pressurized airflow, a first outlet (72), a second outlet (52); 
a flow path (flow path shown in figure 1) disposed on the actuator and fluidly coupled to the inlet and each of the first and second outlets (see figure 1); and
a cover (12) disposed on the actuator to enclose the flow path (see figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl to include the fluidic diverter being static, the diverter comprising:an actuator comprising an inlet for receiving the pressurized airflow, a first outlet, a second outlet; a flow path disposed on the actuator and fluidly coupled to the inlet and each of the first and second outlets; and a cover disposed on the actuator to enclose the flow path as taught by McLeod for the benefit of having no moving parts, thus simplifying the design (col. 1, lines 36-43).

Shaetzl fails to explicitly disclose wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air (as per the explicit definition in applicant’s disclosure as set forth  above in the claim interpretation section).
However, Romano teaches a respiratory therapy device having gas delivered in a toroid vortex (para. [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air to improve gas exchange [0015].

    PNG
    media_image1.png
    688
    959
    media_image1.png
    Greyscale

Regarding claim 13, Shaetzl as modified teaches the device of claim 12 and further discloses the device comprising a first tube (flow path 4) having a first end (where 4 connects to diverter) and a second end (see figure 1 above), the first end coupled to the first outlet and the second end coupled to the nasal cannula (see figure 1 above; the examiner notes that as modified the first and second outlets would be those set forth above in the prior art of McLeod); and 
a second tube (flow path 5) having a first end (where 5 connects to diverter) and a second end (see figure 1 above), the first end coupled to the first outlet and the second end coupled to the nasal cannula (see figure 1 above); and 
wherein the nasal cannula is configured to be positioned proximate the nostrils of a subject (para. [0040]-[0042]). 

Regarding claim 14, Shaetzl as modified teaches the device of claim 12 and further discloses the device comprising the nasal cannula comprising a chamber (see annotated figure 1 above) fluidly coupled to a first prong (L) and a second prong (R) (see annotated figure 1 above), wherein each of said prongs is configured to be positioned proximate to a nostril (para. [0040]-[0042]).

Regarding claim 15, Shaetzl as modified teaches the device of claim 12 and further discloses the device wherein the nasal cannula comprises a septum (as shown above in annotated figure 1 above) for dividing the chamber into a first compartment (left compartment in annotated figure 1) for receiving pulses of pressurized air from the first tube (flow path 4) and a second compartment (right compartment in annotated figure 1) for receiving pulses of pressurized air from the second tube (flow path 5), wherein the first compartment is fluidly coupled to the first prong (L) and wherein the second compartment is fluidly coupled to the second prong (R) (see annotated figure 1) [0041].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl (US 2011/0108033 A1) in view of McLeod (US 3,444,879 A) in view of Romano (US 2015/0075529 A1) in view of Gunaratnam et al. (US 2007/0062539 A1). 
Regarding claim 6, Shaetzl as modified discloses the method of claim 5, wherein the first and second trains of pulses of pressurized air are directed into the nasal passageway of the subject by positioning the first outlet proximate to a first nostril of a subject and the second outlet proximate to a second nostril of the subject (Fig. 1, paras. [0041]-[0042]). However, Shaetzl uses a nasal cannula and thus does not disclose this being done without the use of a nasal cannula. 
However, Gunaratnam teaches the use of other nasal interfaces ([0004] for example nasal pillows, nasal prongs or nasal puffs) as an alternative to nasal cannulas. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein the interface is not a nasal cannula, but rather a nasal pillow, prong or puff as taught by Gunaratnam for the purpose of providing an alternate patient interface for providing the patient with treatment gas.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl (US 2011/0108033 A1) in view of McLeod (US 3,444,879 A) in view of Romano (US 2015/0075529 A1) in view of Wondka et al. (US 2010/0252037 A1).
Regarding claim 8, Shaetzl as modified discloses the method of claim 7, but does not explicitly state wherein a seal is not present between the nasal cannula and the nostrils of the subject (a seal is not affirmatively disclosed by Shaetzl, Fig. 1).
However, Wondka teaches it is known to provide a nasal cannula wherein a seal is not present between the nasal cannula and the nostrils of the subject (figure 9; [0202]-[0203]).
Thus it would have been obvious to one having ordinary skill in the art to have modified Shaetzl wherein a seal is not present between the nasal cannula and the nostrils of the subject as taught by Wondka for the benefit of allowing the subject to inhale and exhale directly into the environment [0202].
	
Regarding claim 9, Shaetzl as modified teaches the method of claim 8, wherein the nasal cannula is fluidly coupled to the first outlet via a first tube (flow path 4, Fig. 1; para. [0040]) and is fluidly coupled to the second outlet via a second tube (flow path 5, Fig. 1; para. [0040]), wherein each of said first and second tubes delivers a train of pulses of pressurized air to the nasal passageway of the subject via the nasal cannula (para. [0041 ]-[0042]).

Regarding claims 19-20, Shaetzl as modified discloses the device of claims 12 and 13, but does not explicitly state wherein a seal is not present between the nasal cannula and the nostrils of the subject (a seal is not affirmatively disclosed by Shaetzl, Fig. 1) and thus the device not requiring a seal between first and second outlets and the nasal passageway of the subject.
However, Wondka teaches it is known to provide a nasal cannula wherein a seal is not present between the nasal cannula and the nostrils of the subject (figure 9; [0202]-[0203]).
Thus it would have been obvious to one having ordinary skill in the art to have modified Shaetzl wherein a seal is not present between the nasal cannula and the nostrils of the subject as taught by Wondka for the benefit of allowing the subject to inhale and exhale directly into the environment [0202].

Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl (US 2011/0108033 A1) in view of McLeod (US 3,444,879 A) in view of Romano (US 2015/0075529 A1) in view of Gutmark et a. (US 2013/0186399 A1). 
Regarding claims 10-11, Shaetzl as modified discloses the method of claim 1, but fails to explicitly disclose the method further comprising matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway, wherein the frequency of the pulses of pressurized air is from about 1 Hz to about 50kHz.
However, Gutmark teaches a method for treating sleep apnea comprising matching the impedance of the acoustic Jet of air 170 with the impedance of the nasal passageways (para. [0035]), and the impedance of the acoustic jet flow is directly related to frequency (para. [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl’s method to include matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway as taught by Gutmarkin order to enable airstreams to be produced that will selectively flow to areas of greater resistance [0035] without global pressurization [0036].
While not explicit in the value of the frequency of pulses of pressurized air being form about 1 Hz to about 50kHz, the impedance of the acoustic jet flow is directly related to frequency (para. [0037]) and the impedance of the jet of air is set to match the impedance of the nasal passageways. Thus, frequency is a results effective variable since changing the frequency, changes the impedance of the jet. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Shaetzl (as modified) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 17, Shaetzl as modified discloses the device of claim 16, but fails to explicitly disclose the method further comprising matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway.
However, Gutmark teaches a method for treating sleep apnea comprising matching the impedance of the acoustic Jet of air 170 with the impedance of the nasal passageways (para. [0035]), and the impedance of the acoustic jet flow is directly related to frequency (para. [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl’s device to include matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway as taught by Gutmark in order to enable airstreams to be produced that will selectively flow to areas of greater resistance [0035] without global pressurization [0036].

Response to Arguments
Applicant’s remarks filed 6/10/2022 have been considered but are not considered persuasive. Applicant’s representative asserts that the Office has failed to make a prima facia case of obviousness against claims 1-4, 7, 12-16 and alleges that the Examiner fails to set forth why a person of ordinary skill would make the combination in the rejection. Specifically, applicant cites page 5 of the Office action with alleged conclusory statements made by the examiner, but fails to cite the entirety of the motivational statements. For example, the motivation for modifying with McLeod was set forth as: Thus it would have been obvious to have modified Shaetzl wherein the fluidic diverter is a static fluidic diverter for the benefit of having no moving parts, thus simplifying the design (col. 1, lines 36-43). Applicant left out the citation from McLeod in their remarks and this citation discusses no moving parts. Further, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). A similar fact pattern exists for the motivational statement of the modification with Romano. The rejection states: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air to improve gas exchange [0015]. Thus the improvement of gas exchange is not a conclusory statement, it is supported by the prior art reference relied upon for the modification.
Applicant’s representative seems to assert that the modification would destroy the intended function of Shaetzl’s device and that it would change the principle of operation. The examiner respectfully disagrees. Shaetzl’s device alters flow through two paths. McLeod also changes the flow through two paths, just instead of using valves, McLeod utilizes no moving parts as discussed in the rejection. McLeod specifically states that flow is selectively directed into one of two outlet passages (col. 2, lines 35-40). Emphasis added. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785